Deemer, J.
1 *3982 *397The indictment is in the usual form, charging defendant with keeping a building, commonly called a “saloon,’’ in Linn county, Iowa, wherein on the fourth day of September, 1899, and on divers other days and times between that day and the time of finding the indictment, he kept with intent to sell, contrary to law, intoxicating liquors. It is conceded that defendant kept a hotel in the city of Cedar Bapids, wherein he kept and sold intoxicating liquors, and it was proved that the mulct law was in force in that city and county, and that defendant had complied with the provisions thereof, and was authorizéd to sell without incurring the penalties imposed by the prohibitory liquor laws. The state claimed a conviction because-the defendant sold liquor on Sunday and on legal holidays, and otherwise violated the provisions and conditions of the mulct law. Evidence was adduced in support of these ( claims, and the trial court gave the following among other instructions: “(7) Before you will be war*398ranted in finding defendant guilty of the crime charged in the indictment, the state must satisfy you beyond any reasonable doubt — First, that the defendant at the time alleged and charged kept the building as a saloon; second, that he kept therein for sale intoxicating liquors, and did sell the same within three years prior to the finding of the indictment, contrary to law, as charged; third, that the same was sold by him or his employe, as charged in said indictment, —and if you have, after considering all the evidence in the case, any reasonable doubt of either of these, you should find the defendant' not guilty.” In no place did the court define what would be a sale contrary to law, but in another instruction it charged that the proof should conform substantially to the allegations of the indictment. Defendant asked an instruction to the effect that the proof of sale of intoxicating liquors would not be sufficient to find the defendant guilty. In view of the fact that-the mulct law was in force in Hie city where the defendant kept the place mentioned in the indictment, it is manifest that the jury was not properly instructed regarding the offense charged. Generally speaking sales of liquor are unlawful in this state, but where the mulct law is in full force, and one has complied with its conditions, proof of the mere sale of liquor is not sufficient to justify a conviction. The law on the subject should have been fully explained to the jury. They were likely to infer that any sale of Honor was unlawful, sH defendant’s rights in the premises should have been fully explained. The instruction asked by defendant should have been given, with an explanation of what constituted an unlawful sale. The state proved that defendant had not paid his mulct tax for the quarter commencing October 1, 1900. To meet this, defendant testified that he had made ho sales after October 1st. The evidence for the state as to the time when sales were made was somewhat indefinite. In view oí this evidence, the court should have given an instruction relating to the matter, of the payment of the *399tax, and of defendant’s rights had he made no sales after October 1st.
3 Defendant offered to show that on the nineteenth day of October he disposed of all his interest in the property; but his offer was rejected. There was no error in this. If he made any sales after October 1st, and while keeping the place, he would be liable for the entire tax, no matter what he subsequently did with the property. Code, section 2436, 2448.
Other matters are complained of, but, as they are not likely to arise on a retrial, we do not consider them. Dor the errors pointed out the judgment is reversed.